El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Se trata de una moción de reconsideración basada en dos fundamentos que se alega no fueron tomados en considera-ción por esta corte. (Véase ante, p. 324.)
Que al revocar la sentencia existente a favor de la demandada, esta corte no tenía una base adecuada para calcular el montante de los daños sufridos por el demandante.. En otras palabras, que no bubo prueba suficiente de los daños causados al automóvil.
La corte inferior en su opinión dijo que el demandante pudo separar los daños causados por la colisión de aqué-llos ocasionados por el incendio, pero que el demandante no babía beebo otra cosa que probar la destrucción total del vehículo. La prueba incontrovertida fue que el automóvil quedó destruido totalmente. También bubo prueba tendente a demostrar que el vehículo al tiempo del accidente valía de $1,200 a $1,300; que el padre del demandante • le regaló parcialmente el automóvil y le cargó $600 para ser descon-tados finalmente de su herencia. El accidente ocurrió dos o tres meses después del traspaso al demandante. En el jui-cio no se trató de atacar el valor del automóvil, según fue declarado por el demandante y sus testigos.
No hallamos que el otro fundamento por el cual se solicita la reconsideración sea en absoluto correcto. La demandada alegaba que el demandante no había pagado el *443valor total del automóvil, según lo exigía la póliza. La prueba demostró que el título de la propiedad babía pasado totalmente al demandante y que su padre meramente le ba-bía becbo un anticipo de $600.

Se declara sin lugar la moción de reconsideración.